Citation Nr: 1703469	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-48 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to environmental exposures in Southwest Asia during the Persian Gulf War.

2.  Entitlement to service connection for skin rash, to include as due to environmental exposures in Southwest Asia during the Persian Gulf War.

3.  Entitlement to service connection for a sleep disturbance, inclusive of sleep apnea, to include as due to environmental exposures in Southwest Asia during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran was afforded a hearing before the Board at the RO's satellite location in San Antonio, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In March 2016, the Board remanded the appeals of the above-listed issues to the Agency of Original Jurisdiction (AOJ) for further development, as well as appeals seeking service connection for shaking of the hands, a stomach or gastrointestinal disorder, and muscle pain.  In an August 2016 rating decision, the RO granted service connection for muscle pain of the right shoulder, right forearm, bilateral thighs, and bilateral calves due to undiagnosed illness; irritable bowel syndrome; and bilateral hand tremors due to undiagnosed illness.  Since service connection was granted, the Veteran's appeals as to those issues have become moot.  The record does not indicate that the Veteran has disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the appeals seeking service connection for these disorders have been resolved and are not in appellate status at this time.  The appeals of the issues of entitlement to service connection for headaches, skin rash, and sleep disturbance, to include as due to undiagnosed illness, have since been returned to the Board for appellate review.

Also in March 2016, the Board noted that the issue of entitlement to an effective date prior to September 17, 2014 for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) had been raised in the Veteran's December 2013 substantive appeal, and referred it to the RO for all appropriate action.  As review of the record does not demonstrate that action has been taken to address the Veteran's claim of entitlement to an earlier effective date for award of a TDIU, the issue is again referred to the AOJ for all appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for headaches, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for complaints or clinical observations of a skin disorder/abnormality.

2.  The earliest clinical evidence of a skin disorder/abnormality was the April 2009 VA Gulf War medical examination, more than seven years after the Veteran separated from active service.

3.  The most probative evidence of record is against a finding that the Veteran has a skin disability that arose during or is causally related to active service or that his current skin disorder is due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 

4.  The Veteran's obstructive sleep apnea is at least as likely as not etiologically related to his service-connected chronic sinusitis with allergic rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Prior to initial adjudication of these claims, the Veteran was sent notice informing him of the information and evidence needed to substantiate the claim for service connection and of the efforts VA would take, and his responsibilities, with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

The duty to assist is also found to have been satisfied in this case.  Service treatment and personnel records, VA and private treatment records, and lay statements from the Veteran, as well as from his spouse, family, and fellow servicemen have been associated with the claims file.  In its March 2016 remand, the Board directed that the AOJ obtain relevant records from the Social Security Administration (SSA) regarding the Veteran's SSA disability benefit claim, and all pertinent VA treatment records not already on file.  Pursuant to that request, medical records provided by SSA, and VA treatment records from April 2009 through April 2016 were associated with the claims file.  The remand also directed that the AOJ verify the dates of the Veteran's service in the Army Reserve and obtain a complete set of his service treatment records from that period.  The record contains a May 2016 Report of General Information documenting a telephone call wherein the Veteran reported that following his discharge from active service in November 1991, he was in the Inactive Ready Reserves (IRR), and had not been called back into service.  The RO indicated that as the IRR is a list of veterans that could potentially be called back into service, there were no service treatment records from this period to request.  The Board finds that such action substantially complies with the March 2016 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

The Veteran availed himself of the opportunity to present testimony before the Board in December 2015, and a copy of the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veteran's Commission.  The representative and the undersigned VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has also been provided with VA examinations in connection with the appeals decided herein.  Pursuant to the March 2016 remand instructions, the Veteran was provided with an additional VA Gulf War and skin examination in July 2016, and a supplemental medical opinion was obtained in August 2016.  The Board finds that the examination and opinion provided are adequate for adjudicatory purposes, as the examiner considered the Veteran's reported history and symptoms, as well as the other lay statements and medical evidence of record, and provided a rationale for the opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the provision of these opinions to be in substantial compliance with the remand directives.

As the Board is granting the Veteran's claim for service connection for obstructive sleep apnea, the Board is granting in full the benefits sought in that appeal.  Accordingly, regardless of whether any error was committed with respect to either the duty to notify or the duty to assist, any such error was harmless and will not be further discussed.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.



II.  Service Connection

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

Under 38 C.F.R. § 3.317, service connection is available on a presumptive basis for certain types of qualifying disabilities in Persian Gulf veterans with service in the Southwest Asia theater of operations.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(ii).  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(i). 

38 C.F.R. § 3.317  also allows for service connection on a presumptive basis for certain enumerated infectious diseases. 38 C.F.R. § 3.317(c).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III.  Background and Analysis

A.  Skin Disorder

The Veteran contends that his skin disorder/rash began during and is the result of his service during the Persian Gulf War.  In particular, he has asserted that his environmental exposures to sand, burning oil and feces, and insect repellant, as well as poor personal hygiene, resulted in him developing a recurrent skin rash after his return from his overseas deployment in 1991.

The Veteran's September 1988 enlistment examination report documented no abnormalities or defects of the skin other than a three inch scar on the right side of the lower abdomen.  The Veteran is thus presumed to have been of sound condition in this regard upon entering active duty.  See 38 U.S.C.A. § 1111 (2016).  The Veteran's service treatment records (STRs) do not document any complaints or treatment of a skin abnormality during service.  The Veteran's September 1991 ETS report of medical examination does not document any abnormalities or defects corresponding to the skin.  On his separation report of medical history, the Veteran reported a medical history of broken bones, hernia operation, and kidney infection (previously reported on his enlistment report of medical history).  Additionally he endorsed having previously had, or then having cramping in his legs, "trick" or locked knee, and recurrent back pain, but denied present or a history of skin diseases. 

Private treatment records from Texas MedClinic in 1997 and 1999 document treatment for headache, upper respiratory symptoms, and possible kidney infection with left flank spasms.  There is no mention of any dermatological abnormality.  Other records of private treatment with a Dr. A.C. from June 2008 to January 2010 document treatment for low back pain, left rib pain, and episodes of sore throat and enlarged tonsils as well as nausea and vomiting.  Treatment reports from the Veteran's appointment with A.C. include clinical observations of normal skin.  Of note, such reports of physical examination included the option for indicating that particular systems were normal, abnormal, or not examined.

The first documentation of any skin abnormality was at the April 2009 VA Gulf War examination.  As part of the review of systems, the Veteran was noted to have a skin rash, which the examiner commented was eczema.  On examination of the skin, the abnormality was described as a minimally hyperpigmented area of the chest wall, without erythema, scales, or vesicles. 

The Veteran raised the claim for service connection for skin disorders (rash) in a October 2009 Statement in Support of Claim.  The Veteran stated that doing research and asking questions had "raised concerns that [he] also [had] symptoms with skin disorders (rash)."  He described not wanting to go to sick call for his other disorders involving headaches or stomach discomfort for fear of being compared to a sergeant who was medically discharged shortly after arriving overseas. 

Also in September 2009, the Veteran submitted lay statements from friends and fellow servicemen who described the Veteran's problems with headaches, muscle pain, stomach pain, and sinus problems during and immediately following service.  One individual, M.C., stated that he was the Veteran's roommate after he separated from the Army in November 1991, and he noticed that shortly after moving into the apartment, the Veteran started developing a small rash around the neck area, which later spread to his torso.  In a February 2010 statement, the Veteran indicated that he was told that if he included additional check marks on the "yes" portion of his report of medical history at separation, his ETS would be delayed for a medical hold-over.  The Veteran submitted a February 2010 statement from a fellow serviceman who served as an army medic, who noted that it was common for soldiers to not want things in their record and to contact medics outside of their station for treatment, and that when he ETS'd, it was strongly encouraged to state that there was nothing wrong, in order to be released on schedule.  Another lay statement was submitted from an old romantic partner, E.G., who indicated that she began dating the Veteran around December 1991, and that she saw a rash developing in the middle of his chest and back of his neck.

On a May 2010 VA physician note, the physician noted an interim history of rash on abdomen, and observed such rash on examination.  He assessed the Veteran with tinea versicolor infection.  The Veteran's VA treatment records continued to note the presence of tinea versicolor, and in November 2012, the Veteran was referred to dermatology for continuing problems with the rash to his torso.  The Veteran reported the rash had been present for almost 20+ years, and started as a small mark on his chest expanding over time to cover his chest.  At a January 2013 VA dermatology consult, the Veteran reported a somewhat itchy rash which often recurs during summer months.

The Veteran underwent a VA skin examination in September 2014.  It was noted that the Veteran had an infectious skin condition of tinea versicolor, diagnosed in 2010.  The examination report states that the Veteran reported a rash with initial treatment with topical medication in 2011 with continued treatment as needed for recurrent rash.  He indicated that it affected the upper torso, arms, and posterior thighs, and now occurs sporadically in the antecubital and anterior forearm areas.  The examiner noted that the Veteran reported monthly flares of urticaria, with more in hot weather and less in cool weather.  The examiner provided an opinion that the skin condition was less likely than not incurred in or caused by the Gulf War environmental exposures and/or service duty, because there is no mention of a rash or skin condition in the STRs and tinea versicolor is not a Gulf War related condition, but a recurrent fungal infection of the skin.

The Veteran underwent another VA Gulf War examination in July 2016.  For the skin examination, the examiner noted a diagnosis of tinea versicolor.  The Veteran reported a medical history of onset of skin rash in 1991 after returning from Iraq, with evaluation in January 2013 by dermatology with diagnosis of tinea versicolor treated with short duration oral ketoconazole and maintenance ketoconazole.  The Veteran further reported that he did not mention the presence of a rash during his separation examination as he did not want to delay his separation.  The examiner concluded that tinea versicolor did not at least as likely as not have an onset during military service because of its absence in the STRs and exit examination, and noted that tinea versicolor has a clear and specific etiology.

An additional medical opinion was sought in August 2016, in order to ensure that the reviewing physician consider the lay statements of record regarding a continuity of dermatological symptoms and the Veteran's statements explaining why a skin condition was not noted on his separation examination or on reports of treatment prior to 2010.  The medical opinion report indicates review of the record, and specifically highlights relevant evidence from lay statements, the Veteran's testimony at the Board hearing, and in the medical records.  The reviewing physician provided an opinion agreeing with the July 2016 VA examiner, that the Veteran's skin disorder was less likely than not incurred in or caused by the Veteran's service, including the reported instances of exposure to contaminants while serving in Southwest Asia, and the skin disorder did not represent an undiagnosed illness of service origin.  The reviewing physician again highlighted that there is no record in the STRs or separation examination of a skin disease, and there is no evidence of complaints of a skin disorder within one year of service.  The physician acknowledged the Veteran's statements that dermatologists had attributed his rashes to a lack of hygiene (only rarely bathing while deployed) and exposure to environment, as well as lay statements from others indicating the presence of skin rashes after returning from deployment.  It was noted that the Veteran was evaluated and treated for skin problems diagnosed as tinea versicolor, with the diagnosis being confirmed by VA dermatology in January 2013.  The physician stated that tinea versicolor has a clear and specific etiology of Malassezia furfur.  The physician found that the lay statements dating onset of the skin condition to 1991 were not supported by the STRs or subsequent treatment records.  He further cited to a medical reference article regarding Gulf War exposures and health and indicated that it did not support an association between exposure to the specific solvents under review and persistent symptoms including skin disease or dermatitis.  

When considering the evidence of record under the relevant laws and regulations cited above, the Board finds that service connection for tinea versicolor is not warranted on a direct or presumptive basis.

As an initial matter, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.317.  Although it is conceded that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the medical evidence of record does not show that the Veteran's skin condition cannot be attributed to any known clinical diagnosis.  The Veteran's skin condition has been clinically diagnosed as tinea versicolor infection, which firmly rules out the possibility of it being a symptom of an undiagnosed illness.  Additionally, as the medical evidence of record indicates that tinea versicolor has a definite etiology, there is no indication that such would qualify as part of a medically unexplained chronic multisymptom illness.  Therefore, service connection for a skin disorder on a presumptive basis is not warranted.

The Board has also considered whether the Veteran is entitled to service connection on a direct-incurrence basis.  The Veteran has been provided with a diagnosis of tinea versicolor, confirmed by a dermatologist; there is thus evidence of a current skin disability.

As to the in-service component, the Veteran asserts that his exposures to various chemical and environmental irritants and poor personal hygiene while serving in Southwest Asia caused his recurrent skin rash.  The Veteran's service personnel records confirm that he served in the Southwest Asia theater of operations during the Persian Gulf War, and considering the places and circumstances of his service, the Board concedes such environmental exposures. 

Turning to the question of a nexus, the preponderance of the evidence is found to weigh against a finding that the Veteran's tinea versicolor either arose during or is etiologically related to the Veteran's active service.  

Although the Veteran reported at the December 2015 Board hearing that dermatologists have said that his skin rash could come from lack of hygiene or exposure to oil and sand, the Board notes that no such medical conclusion has been recorded in the Veteran's medical records, and further, a conclusion that certain exposures "could" be the cause of a condition would have limited, if any, probative value due to their speculative nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  While the Veteran is competent to report what was said to him by medical professionals, the Board finds the opinions provided in the July 2016 VA examination and August 2016 supplemental advisory opinion to be more persuasive.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  The credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, even assuming that the referenced opinions were definitive and not speculative in nature, there is no indication that these dermatologists had access to or reviewed the Veteran's STRs or private treatment records when forming their opinion, thus lessening the probative value of their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

In this case, the August 2016 medical advisory opinion is found to carry significant probative weight, as the report itself indicates that the reviewing physician conducted a thorough review of the relevant evidence of record, to include the lay assertions presented by the Veteran and others.  The physician acknowledged the in-service environmental exposures, and cited to a medical reference article indicating that there is insufficient scientific evidence to demonstrate a causal relationship between such exposures and the later development of chronic dermatological conditions.  While the Board does not doubt that the Veteran truly believes his tinea versicolor to be causally related to his active service in Southwest Asia, determining the etiology of a skin condition is a complex medical question that requires medical knowledge and expertise, and the Veteran has not been shown to possess the requisite medical training or knowledge to medically attribute his current skin condition to such service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The opinion provided in August 2016 is found to be consistent with the evidence of record.  Notations of complaint or treatment for a skin disorder are absent from the Veteran's service treatment records, and the Veteran has denied seeking treatment for such during service.  At the time of his separation examination, the Veteran also specifically denied then or previously having any skin disease.  The Board has considered the Veteran's contention that he did not seek treatment or indicate the presence of such disorder because he feared comparison to a sergeant who had been medically discharged and also was concerned that his separation from service would be delayed for a medical hold.  However, the Board finds that the credibility of such assertion is undermined by the fact that the Veteran did, in fact, endorse other symptoms including cramps in legs, recurrent back pain, and trick or locked knee on his ETS report of medical history, as it is unclear why the Veteran would think that listing a skin rash, rather than these complaints, would result in a delayed separation from service.  

The Board has also considered the various lay statements from the Veteran and others indicating that the Veteran has had a progressively worsening rash since during or shortly following service, but finds that such are outweighed by private treatment records from the late 1990s not documenting any skin abnormality and from June 2008 to June 2010 specifically indicating normal skin on physical examination.  The Veteran has argued that the absence of such notations is not conclusive, and asserts that it is common practice by medical doctors or clinics not to mention symptoms or illnesses for which treatment is not specifically being sought at the time of a visit, but did not indicate how he came to know of such allegedly common practice.  The Board notes that the private records from Dr. A.C. specifically indicate that the Veteran's skin was normal on examination, as opposed to indicating that such was not examined.  However, the fact there is no mention of a skin disorder until the April 2009 VA examination, in combination with the Veteran's affirmative denial of a skin disease at the time of separation from service, is found more persuasive than lay statements indicating that such disorder arose during or shortly after service.  Additionally, even had the Veteran developed a rash shortly following service, the medical records cited above would at least indicate that there were periods during which the Veteran's dermatological symptoms were absent, and neither the Veteran nor the other individuals who submitted lay statements have been shown to have the medical training or education necessary to provide competent evidence that a rash displayed shortly following service was the same tinea versicolor from which the Veteran now suffers.  See Kahana, 24 Vet. App. 435; Jandreau, 492 F.3d 1377.  The one lay statement from an army medic only mentioned that the Veteran's skin became paler overall, and did not speak to any observations post-service.  

In conclusion, although the Veteran is conceded to have served in Southwest Asia during the Persian Gulf War and to have been exposed to various environmental hazards during such service, a preponderance of the evidence weighs against a finding that the Veteran's skin condition, diagnosed as tinea versicolor, arose during or is etiologically related to his active military service; service connection must therefore be denied on a direct basis.  The evidence of record also does not demonstrate that the Veteran's diagnosed tinea versicolor, having a clear etiology, represents an undiagnosed illness or a sign or symptom of a medically unexplained chronic multisymptom illness; service connection on a presumptive basis under 38 C.F.R. § 3.317 must additionally be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Sleep Disturbance, to include Sleep Apnea

The Veteran asserts that his disordered sleep is etiologically related to his active military service.  The Veteran has described sleep disturbances involving trouble falling and staying asleep, as well as loud snoring and sleep apnea.

Several lay statements were provided indicating that the Veteran had trouble falling and staying asleep after separating from active service.  A July 2011 VA psychiatry note recorded the Veteran's report of poor sleep due to trouble falling and staying asleep.  The Veteran was provided with an October 2011 VA PTSD examination where he reported nightmares and difficulty sleeping; the examiner noted that this corresponded to one of the criterion used to diagnose PTSD.  At the Board hearing, the Veteran testified that a lot of people (assumedly treatment providers) were linking his sleep problems to his mental health issues.  Finally, at the September 2014 VA examination, the examiner noted mild residual daytime somnolence with diagnoses of obstructive sleep apnea residuals and PTSD-related insomnia.  As service-connection has already been granted for PTSD, with sleep difficulties included amongst its symptoms, a separate award of service connection for such sleep disturbance is inappropriate, as it is already covered by the award of service connection for PTSD and its underlying symptoms.

The Veteran was diagnosed with obstructive sleep apnea at a May 2011 sleep study.  In a June 2013 VA treatment record, it was noted that the Veteran had severe obstructive sleep apnea (OSA) with massive tonsils and severe chronic rhinosinusitis leading to upper airway obstruction.  The Veteran was provided with VA examination regarding his claim for service connection for OSA in September 2014, at which the examiner opined that it was less likely than not that the Veteran's OSA was incurred in or caused by his active military service.  The examiner reasoned that OSA was not diagnosed until almost 10 years after separation from service, and further reasoned that OSA is a mechanical condition of the upper airway typically associated with constriction, such as with short, stout or overweight nuchal area.  At the July 2016 VA examination, other than the positive sleep study, the examiner noted significant diagnostic test findings from a March 2013 maxillofacial CT showing minimal maxillary sinus disease, leftward nasal deviation with narrowing left nasal cavity and osteomeatal unit, middle turbinate concha bullosa with findings suggestive of allergic rhinitis.  In his medical opinion, the examiner stated that sleep apnea has a clear and specific etiology related to upper airway obstruction, and the etiologies include morbid obesity and nasal obstruction which required sinus and nasal surgery in September 2013.  Finally, an August 2016 supplemental medical opinion report notes that the Veteran underwent a balloon Sinuplasty, inferior turbinate reduction bilaterally, middle turbinate resection on the right and anterior/posterior ethmoidectomy on the right, at least in part for his OSA.  The reviewing physician also confirmed that the Veteran's OSA included risk factors of weight gain of over 100 pounds since separation from service, and upper airway obstruction related to his tonsils, adenoids, turbinates and sinuses, for which the Veteran had surgery in 2013.

The medical opinion evidence of record thus indicates that the Veteran's obstructive sleep apnea is etiologically related to upper airway obstruction likely due to a combination his significant weight gain since separation from service, severe chronic rhinosinusitis, and large tonsils.

In considering the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea may be awarded on a secondary basis, as etiologically related to the Veteran's service-connected chronic sinusitis with allergic rhinitis.   
  

ORDER

Service connection for a skin disorder, to include as due to environmental exposures in Southwest Asia during the Persian Gulf War, is denied.

Service connection for obstructive sleep apnea is granted, subject to the regulations governing the payment of monetary awards.


REMAND

In addition to the issue decided above, the Veteran is seeking service connection for headaches, to include as an undiagnosed illness or medically unexplained chronic multisymptom illness due to environmental exposures in Southwest Asia during the Persian Gulf War.

The Veteran has previously been granted service connection for a number of other disabilities, to include chronic sinusitis with allergic rhinitis and posttraumatic stress disorder, both effective July 2011.  The evidence of record variously describes the Veteran's chronic headaches as related to his sinuses (September 2009 spouse statement and May 2011 VA physician note), of tension-type in character (June 2010 VA physician note), and as migraine-type (July 2016 VA Gulf War/headache examination).  During the pendency of the appeal, VA medical opinions have been provided as to whether the Veteran's headaches arose during or are etiologically related to service, but no opinion has been sought or provided as to whether his daily headaches are etiologically related to or aggravated by a service-connected disability.  On remand, such an opinion should be provided.

As the Board is remanding this issue for further development, action should be taken to ensure that all relevant outstanding VA treatment records are associated with the claims file.

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all relevant outstanding VA treatment records, including those from July 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer"), to provide a supplemental VA medical opinion as to the nature and etiology of the Veteran's headache disorder.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide opinions on the following:

a.  Provide a diagnosis for any disability resulting in headaches present during the appeal period.  To the extent possible, the examiner should indicate whether the Veteran's headaches represent tension headaches, migraine headaches, and/or manifestations of his chronic sinusitis with allergic rhinitis.

The reviewer's attention is directed to evidence of record characterizing the Veteran's chronic headaches as potentially related to his sinuses (September 2009 spouse statement and May 2011 VA physician note), tension-type (June 2010 VA physician note), and migraine (July 2016 VA Gulf War/headache examination).

b.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by PTSD and/or chronic sinusitis with allergic rhinitis.

c.  For any diagnosis identified above, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was aggravated (permanently worsened beyond the normal progression of the disorder) by the Veteran's PTSD and/or chronic sinusitis with allergic rhinitis.  

If it is determined that a disorder manifesting in headaches has been aggravated by one or more of his service-connected disabilities, the reviewer should quantify the approximate degree of disability, or baseline, before the onset of aggravation, to the extent possible. 

If the Veteran's reported headaches are found to represent a symptom of a service-connected disability, the reviewer should so state. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

3.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

4.  After completing the above, conduct any additional development deemed necessary in light of the expanded record then readjudicate the Veteran's claim for entitlement to service connection for a headache disability, to include as due to environmental exposures in Southwest Asia during the Persian Gulf War.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


